ORDER OF SUSPENSION PENDING PROSECUTION

SHEPARD, Chief Justice.
Comes now the Indiana Supreme Court Disciplinary Commission and, pursuant to Indiana Admission and Discipline Rule 28, Sections 11(f) and 14(g), files a motion for suspension pending prosecution.1 The hearing officer in this matter has submitted his recommendation to this Court on the Commission’s request, recommending that the respondent’s license to practice law in this state be immediately suspended pending final prosecution of this disciplinary action based on the respondent’s consent to such suspension.
And this Court, being duly advised, now finds that the respondent should be suspended from the practice of law pending further order of this Court or final determination of any resulting disciplinary proceeding. Accordingly, we adopt the hearing officer’s recommendation that the respondent’s suspension commence immediately. Pursuant to Admis.Disc.R. 23(15)(b),2 within fifteen (15) days from the date of this Order, the respondent may petition this Court for a review and dissolution of this Order.
IT IS, THEREFORE, ORDERED that the respondent, Thomas E. Everitt, 59½ East Wardell, P.O. Box 351, Scottsburg, Indiana 47170, is suspended from the practice of law effective immediately.
The Clerk of this Court is directed to send notice of this Order by certified or registered mail to the respondent, to the Disciplinary Commission, and to all other entities pursuant to the provisions of Admis.Disc.R. 23(3)(d).
All Justices concur.

. Admission and Discipline Rule 23 was amended was amended effective February 1, 1996, before the Commission filed its present motion for suspension pending prosecution. Former subsections (ll)(f) and 14(g) are now incorporated into Admis.Disc.R. 23(ll.l)(b).


. Now Admis.Disc.R. 23(ll.l)(b)(2).